5 F.3d 1492
Weber (Richard J., Rose Marie)v.GAF Corporation, Raymark Industries, Inc., Celotex Corp.,Successor in Interest to Philip Carey Mfg. Co., Philip CareyCorp., Briggs Mfg. Co., Panacon Corp., Keene BuildingProducts Corp., Eagle Picher Industries, Inc., Forty EightInsulations, Inc., Owens-Corning Fiberglas Corp. v.Pittsburgh-Corning Corp., Rock Wool Manufacturing Co.,Manville Corproation Asbestos Disease Compensation Fund
NO. 90-3563
United States Court of Appeals,Third Circuit.
July 23, 1993

Appeal From:  W.D.Pa.,
Bloch, J.


1
AFFIRMED.